

117 HR 473 : Trusted Traveler Reconsideration and Restoration Act of 2021
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 473IN THE SENATE OF THE UNITED STATESApril 20, 2021Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo require a review of Department of Homeland Security trusted traveler programs, and for other purposes.1.Short titleThis Act may be cited as the Trusted Traveler Reconsideration and Restoration Act of 2021.2.Comptroller General reviewNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of Department of Homeland Security trusted traveler programs. Such review shall examine the following:(1)The extent to which the Department of Homeland Security tracks data and monitors trends related to trusted traveler programs, including root causes for identity-matching errors resulting in an individual’s enrollment in a trusted traveler program being reinstated.(2)Whether the Department coordinates with the heads of other relevant Federal, State, local, Tribal, or territorial entities regarding redress procedures for disqualifying offenses not covered by the Department’s own redress processes but which offenses impact an individual’s enrollment in a trusted traveler program.(3)How the Department may improve individuals’ access to reconsideration procedures regarding a disqualifying offense for enrollment in a trusted traveler program that requires the involvement of any other Federal, State, local, Tribal, or territorial entity.(4)The extent to which travelers are informed about reconsideration procedures regarding enrollment in a trusted traveler program.3.Enrollment redressNotwithstanding any other provision of law, the Secretary of Homeland Security shall, with respect to an individual whose enrollment in a trusted traveler program was revoked in error extend by an amount of time equal to the period of revocation the period of active enrollment in such a program upon re-enrollment in such a program by such an individual.Passed the House of Representatives April 19, 2021.Cheryl L. Johnson,Clerk